Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendments to the claims filed on 08/09/2022 have been acknowledged. Claims 1, 2, 5, 7, 9, 11, 29, 32, 34, 37, 104, and 105 have been cancelled. Claims 12, 15, 33, and 108 have been amended. Claims 109-115 are newly added. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 15, 22, 25, 33, 70, 75, and 109-112 are rejected under 35 U.S.C. 103 as being unpatentable over Mohler et al (WO2016011210A2, of record), hereinafter Mohler, in view of Kim et al (US20130295044A1, of record), hereinafter Kim. 
Mohler teaches engineered cells for adoptive therapy, including NK cells, wherein the cells include repression of one or more gene products, for example, by disruption of a gene encoding the gene product in order to improve safety, specificity, selectivity, and/or efficacy of the engineered cells, as well as methods for producing the engineered cells (see entire document, in particular, Abstract, Para. 0003, and Para. 0005). In some embodiments, the disruption comprises inducing a deletion, mutation, or insertion (Para. 0188), Exemplary of such gene disruptions is knock-out of the gene, including deletions of the entire gene (Para. 0271). Gene disruption can be carried out by gene editing using a DNA binding nucleic acid coupled to a nuclease, such as zinc Finger Nuclease (ZFN), TAL-effector nuclease (TALEN), meganuclease or the RNA guided nuclease CRISPR-Cas9 system, that specifically binds to or hybridizes to the gene at a region targeted for disruption (Para. 0039 and 0194). In some embodiments, the cells are primary human cells such as those isolated directly from a subject (Para. 0047 and 0053). In other embodiments, the cells are derived from cell lines (Para. 0051). The engineered cells can also be administered in combination with other therapeutic agents (Para. 0267) and can be further engineered to promote expression of other factors (Para. 0166). Further provided are pharmaceutical compositions comprising the engineered cells in a therapeutically effective amount to treat a disease or condition (Para. 0027 and 0260) as well as kits comprising the engineered cells (Para. 0028). 
Mohler does not teach that the engineered NK cells comprise a knockout of a gene encoding FcRγ chain, specifically, resulting in reduced expression of the FcRγ chain nor that the additional agent administered with the engineered NK cells is an antibody. 
However, Kim teaches that FcRγ deficient NK cells display specialized immune functions, exhibiting dramatically enhanced activity when activated by antibodies compared to conventional NK cells. For example, FcRγ deficient NK cells can be activated by antibody-mediated crosslinking of CD16 or by antibody-coated tumor cells (see entire document, in particular, Abstract and Para. 0032). Further, FcRγ deficient NK cells 1) produce significantly greater amounts of cytokines and chemokines, 2) display higher degranulation responses, 3) provide a high expression of granzyme B, a component of NK cell cytotoxic machinery, and 4) have a prolonged life span compared to conventional NK cells. Thus, FcRγ deficient NK cells are functionally and phenotypically stable (Para. 0033). The FcRγ deficient NK cells disclosed by Kim express no immunologically detectable FcRγ at the protein or mRNA level (Para. 0008). In some embodiments, the FcRγ deficient NK cells can also be administered simultaneously with other therapeutic agents (Para. 0076), such as antibodies specific for a selected cancer type (Para. 0077). 
It would have been obvious to one of ordinary skill in the art to make an engineered NK cell in which a gene encoding FcRγ chain is knocked out via genetic disruption to reduce expression of the FcRγ chain in the cell using the methods disclosed by Mohler to be administered with antibodies for the treatment of cancer in a subject as taught by Kim. One of ordinary skill in the art would have been motivated to do so since FcRγ deficient NK cells display specialized immune functions and exhibit dramatically enhanced activity when activated by antibodies compared to conventional NK cells as taught by Kim. It should be noted that the wherein clauses of claims 15 and 109, which recites that the engineered NK cell or method of making has “the expression of FcRγ chain reduced by greater than or greater than about 50% as compared to the expression in the NK cell that is not genetically engineered”, and the wherein clauses of claims 22 and 110 which recite that “the expression of FcRγ chain is undetectable by an immunoblot assay”, respectively, are statements of intended results because, as written, the method does not require a practitioner to ever measure the expression of FcRγ chain on the engineered NK cells, and thus the wherein clauses are not given patentable weight.  Nevertheless, a disruption or deletion of a gene encoding the FcRγ chain would necessarily reduce or completely abolish the expression of FcRγ on NK cells such that it is no longer detectable. Therefore, one of ordinary skill in the art would expect that an engineered NK cell comprising a genetic knockout of FcRγ chain resulting in reduced expression of FcRγ chain in the cell will have specialized immune functions and enhanced activity in response to antibodies and thus be useful for therapeutic applications such as adoptive cell therapy. 

Claims 30, 106-108, and 113-115 are rejected under 35 U.S.C. 103 as being unpatentable over Mohler in view of Kim, as applied to claims 12, 15, 22, 25, 33, 70, 75, and 109-112 above, and further in view of Childs et al (WO 2016/077734 A2, of record), hereinafter Childs, and Binyamin et al (Binyamin, Liat et al. Journal of immunology (Baltimore, Md.: 1950) vol. 180,9 (2008): 6392-401. doi:10.4049/jimmunol.180.9.6392, of record), hereinafter Binyamin. 
The teachings of Mohler in view of Kim have been discussed above and differ from the instantly claimed invention in that it is not taught that the engineered NK cell deficient in FcRγ chain comprises a heterologous CD16 having a mutation that results in higher affinity of CD16 to IgG1 such as a 158V mutation. 
However, Childs teaches modified NK cells comprising a heterologous nucleic acid molecule encoding a CD16 protein comprising a valine at amino acid position 158 (158V mutation), which has substantially higher affinity for IgG1 antibodies and superior NK cell-mediated ADCC activity compared to 158F (see entire document, in particular, Abstract and Modified NK Cells Expressing CD16, specifically, Page 14, Ln. 28-34 to Page 15, Ln. 1-2). The high affinity CD16-158V variant also exhibits enhanced ADCC activity in vivo, as exemplified by studies in which lymphoma patients homozygous for CD16-158V showed more durable disease regression following treatment with the anti-CD20 antibody rituximab compared to those lacking homozygosity for CD16-158V (i.e. CD16-158F or V/F) (Page 14, Ln. 32-34 to Page 15, Ln. 1-2). 
Binyamin further teaches that introducing the CD16 variant (158 V) into NK 92 cells improved the cytotoxicity against B‐cell lymphoma with rituximab (see entire document, in particular, “ADCC activity” section under Results and third paragraph under Discussion). Specifically, CD16-V158 NK cells mediated higher maximal cytotoxicity and were more sensitive to lower concentrations of antibody compared with the corresponding CD16-F158 cells. 
It would have been obvious to one of ordinary skill in the art to modify the engineered NK cells having reduced expression of an FcRγ chain disclosed by Mohler in view of Kim to further express the CD16 variant 158V. One of ordinary skill in the art would have been motivated to do so since the CD16 variant 158V has substantially higher affinity for IgG1 antibodies and superior NK cell-mediated ADCC activity compared to 158F variant. Therefore, one of ordinary skill in art would expect that engineered NK cells deficient in the FcRγ chain comprising the CD16 variant 158V will be more effective in treating a disease or disorder such as cancer in a subject. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12, 15, 22, 25, 30, 70, 75, and 106-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 12-13, 15, 18-19, 20, 34, 36, 38, 41-42, and 45-49 of copending Application No. 17/054,496. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims either anticipate or are obvious variants of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The co-pending claims recites a composition comprising a natural killer (NK) cell subset positive for CD16 158V+ polymorphism and deficient in expression of FcRγ chain (CD16 158V+/g-) (co-pending claims 1, 2, and 3), wherein the NK cell subject are primary cells obtained from a subject (co-pending claim 13). Further recited is a kit comprising the composition and an additional agent for treatment of a disease (co-pending claim 38), wherein the additional agent is an antibody or an Fc-fusion protein (co-pending claim 41). It would have been obvious for artisans to combine specific limitations recited in the co-pending claims to arrive at the different embodiments the claimed invention, namely pharmaceutical compositions and kits comprising the NK cell positive for CD16 158V+ polymorphism and deficient in expression of FcRγ chain subject in addition to a therapeutic antibody, when limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). It should be noted that the structure of the instantly claimed engineered NK cells does not differ from that disclosed in the co-pending claims. In other words, the NK cells produced appear to be substantially the same whether isolated from primary human cell or produced through genetic engineering. The courts have stated that “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113). 
	Thus, the co-pending claims meet the limitations of instant claims 12, 15, 22, 25, 30, 70, 75, and 106-115. 
	 
Claims 12, 15, 22, 25, 30, 70, 75, and 106-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 2, 4-7, 9, 15-16, 24, 27, 30, 33, 44, 48, 58, 64, 75-76, 83-84, 86, 88, 97-100, 108, 121-122, 126, 128, 139, 142-144, 157, 166-167, and 175 of copending Application No. 17/295,849. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims either anticipate or are obvious variants of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending claims recite a method for expanding FcRγ-deficient NK cells (g-NK), (co-pending claim 1), wherein the human subject has the CD16 158V+ NK cell phenotype (co-pending claim 5). Further recited is a composition comprising the FcRγ-deficient NK cells (co-pending claim 99), a kit comprising the composition and an additional agent for treatment of a disease (co-pending claim 128), and methods of treating a disease or condition comprising administering the composition and an additional agent to an individual in need thereof, wherein the additional agent is an antibody or an Fc-fusion protein (co-pending claims 139, 142, and 143). It would have been obvious for artisans to combine specific limitations recited in the co-pending claims to arrive at the different embodiments the claimed invention, namely kits comprising the FcRγ-deficient NK cells in addition to a therapeutic antibody, when limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). It should be noted that the structure of the instantly claimed engineered NK cells does not differ from those disclosed in the co-pending claims. In other words, the NK cells produced appear to be substantially the same whether isolated from primary human cells or produced through genetic engineering. The courts have stated that “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113). 
	Thus, the co-pending claims meet the limitations of instant claims 12, 15, 22, 25, 30, 70, 75, and 106-115.
Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. 
With respect to the 35 U.S.C. 103 rejections over Mohler in view of Kim, Applicant states that the engineered NK cells of the claimed invention exhibit dramatically enhanced activity when activated by engagement of CD16 such as in the presence of antibodies and that an advantage of the present claims is to have a source of Fcry-deficient cells with enhanced activity that are easily obtained for therapy due to the small percentage of naturally-occurring g-NK cells. Applicant argues none of the cited references, singly or in combination, teach or suggest an NK cell that comprise a genetic disruption, or are produced by introducing a genetic disruption, in a gene encoding FcRγ chain wherein the genetic disruption is a knockout of the gene encoding FcRγ chain. In particular, Applicant states that Kim teaches a subject of natural NK cells (g-NK cells) that differ from conventional T cells in being deficient in FcRγ but also in differentially expressing a number of other markers such as NKp46, NKp30, and KIR2DL4. Further, Applicant argues that at the time of filing the present application, it was known in the art that multiple genes might contribute to the enhanced CD16 responsiveness of natural FcRγ-deficient NK (g-NK cell). Specifically, 407 transcripts were differentially expressed between the g-NK cells and conventional cells that contribute to phenotypic characteristics of g-NK cells compared to conventional NK cells. Thus, Applicant asserts that in view of the teachings of Kim, artisans would have no motivation or reason to modify NK cells or an NK cell line to introduce a genetic disruption to knockout the only the gene encoding FcRγ chain with any reasonable expectation of success since the g-NK cells differentially express a number of other markers. 
Applicant also argues that the claimed methods provide unexpectedly and surprisingly advantageous effects. Specifically, Liu et al teaches that knockout of only the gene encoding FcRγ in conventional T cells using CRISPR/Cas system leads to enhanced CD16 responsiveness. Applicant states that Liu et al further notes that there was a “notable positive impact of CRISP/Cas9-mediated FcRγ deletion in the absence of other gene expression differences” and confirmed that “FcRγ deficiency is an important factor responsible for the enhanced CD16-mediated cytokine production g-NK cells”. Thus, Applicant states that given that other gene expression differences exist between natural g-NK cells and conventional NK cells, this result would not have been reasonably expected. 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mohler teaches engineered NK cells comprising a disruption in a gene encoding a protein, wherein gene disruption can include a knockout of a gene and be carried out by gene editing using a DNA binding nucleic acid coupled to a nuclease, such as the RNA guided nuclease CRISPR-Cas9 system, that specifically binds to or hybridizes to the gene at a region targeted for disruption. Mohler does not teach that the engineered NK cells comprise a genetic disruption of a gene encoding FcRγ chain, specifically. However, Kim teaches that FcRγ deficient NK cells (g-NK cells) display specialized immune functions, exhibiting dramatically enhanced activity when activated by antibodies compared to conventional NK cells. Therefore, artisans would have been motivated to modify the NK cells of Mohler by introducing a genetic disruption to knockout the gene encoding FcRγ chain to gain these specialized immune functions of the FcRγ deficient NK cells disclosed by Mohler. Indeed, it should be pointed out that Applicant did not assess the antibody-directed activity of conventional NK cells or NK cell lines modified to have a genetic knockout of the FcRγ chain. Rather, antibody-directed activity of naturally-occurring FcRγ-deficient (g-NK) cells that had been enriched and expanded from a healthy human donor was assessed; and it was shown that g-NK cells exhibited greater ability to mediate ADCC when co-cultured with rituximab and Raji lymphoma cells than conventional (unmodified) NK cells. Based on these results, it was obvious to knockout the FcRγ chain in conventional NK cells or an NK cell line to develop engineered NK cells having enhanced antibody-directed activity. Given that the enhanced antibody-directed activity of FcRγ deficient NK (g-NK) cells as well as methods of knocking out genes in cells (e.g. by CRISPR/Cas system) were already known in the prior art, it would have also been obvious to artisans before the effective filing date of the claimed invention to introduce a genetic disruption in the gene encoding the FcRγ chain of conventional NK cells/NK cell line to gain the enhanced antibody directed activity of g-NK cells in order to make these engineered NK cells more readily available for therapy. Further, as Applicant has pointed out, FcRγ deficiency in NK cells is an important factor responsible for the enhanced CD16-mediated cytokine production by g-NK cells as evidenced by Liu. Thus, while g-NK cells differentially express numerous markers compared to conventional NK cells, FcRγ-deficiency appears to play a key role in mediating enhanced CD16 responsiveness. Of further note, Kim states that “FcRγ -deficiency affects the cell surface expression of NKp46, NKp30 and KIR2DL4” compared to conventional (g+) NK cells (Para. 0094). As such, the differential expression of the markers NKp46, NKp30, and KIR2DL4 in g-NK cells is due to FcRγ-deficiency itself; and artisans would expect conventional NK cells comprising a genetic disruption in the gene encoding the FcRγ chain to have reduced expression of these markers as well. Indeed, Liu teaches that FcRγ deletion in conventional NK cells abolishes cell surface expression of NKp46 and NKp30. Therefore, the results of the claimed methods are neither unexpected nor surprising as Applicant has alleged especially given the fact that Applicant appears to have expected that knocking out the FcRγ chain in conventional cells to enhance antibody-directed activity based on the only working example showing that enriched and expanded g-NK cells display enhanced ADCC activity against Raji lymphoma cell when co-cultured with rituximab when enhanced antibody-directed activity of g-NK cells is already known in the prior art. Lastly, the features upon which applicant relies (i.e., enhanced CD16 responsiveness/increased cytokine production in response to CD16 stimulation) are not recited in the rejected claims.   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to the double-patenting rejections, Applicant argues that the instantly claimed invention is patentably distinct over the claims of co-pending applications 17/295,849 and 17/054,496. Further, Applicant states that both the ‘849 and ‘496 co-pending applications are later filed compared to the instantly claimed invention. As such, Applicant requests withdrawal of the provisional non-statutory double patenting rejections. 
In response to Applicant’s arguments, the Examiner reiterates that the structure of the instantly claimed engineered NK cells does not differ from those disclosed in the claims of either co-pending application.  In other words, the NK cells produced appear to be substantially the same whether isolated from primary human cells or produced through genetic engineering. The courts have stated that “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113). Since no terminal disclaimers have been filed and no amendments have been made to the instant or co-pending claims such that they represent patentably distinct inventions, the double patenting rejections previously set forth are maintained.
Applicant’s arguments with respect to the rejections made under 35 U.S.C. 102 over Binyamin and Campbell have been fully considered and are persuasive.  The 102 rejections over Binyamin and Campbell (as well as 103 rejections having either Binyamin or Campbell as the primary reference) have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/            Examiner, Art Unit 1644                                                                                                                                                                                            

/MICHAEL SZPERKA/            Primary Examiner, Art Unit 1644